Title: Further Notice of Sale of Wayles Properties, 9 September 1773
From: Jefferson, Thomas,Eppes, Francis,Skipwith, Henry
To: 


                    
                        [9 September 1773]
                    
                    TO BE SOLD,
                    Five Hundred and fifty Acres of land in the County of Charles City, with a convenient Dwellinghouse and other Improvements, Two Hundred and twenty Acres, in the same County, pleasantly situated on James River.
                    Two Thousand five Hundred and twenty Acres in the County of Cumberland, commonly known by the Name of Saint James’s.
                    And one Thousand four Hundred and twenty one Acres in the Counties of Goochland and Cumberland, on both Sides of James River, opposite to Elk Island.
                    The above tracts of land were of the Estate of the late John Wayles, deceased, devised to the Subscribers, and are now offered for Sale. Persons disposed to purchase may be informed of the Terms, on Application to any one of the Subscribers; and the Times of Payment will be made easy, on giving Bond and Security to
                    
                        thomas jefferson.
                        francis eppes.
                        henry skipwith.
                    
                